DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2022 has been entered.
Status of Claims
Claim 2 is cancelled. Claims 1 and 7-21 are amended, wherein claim 1 is an independent claim. Claims 1 and 3-23 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The terms “low” and “hot” in claim 1 are a relative term which renders the claim indefinite. The terms “low” and “hot” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The recited in claim 1 “… the LPHZ growth chamber comprises a bottom heater … a side heater located … supplying power to the side heater or both the bottom heater and side heater …when power is supplied to both the bottom heater and the side heater, the power supplied to the side heater is greater than the power supplied to the bottom heater …” constitutes an indefinite subject matter. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05 (c). In the present instance, claim 1 recites the broad recitation “supplying power to the side heater” and the claim also recites “supplying power to both the bottom heater and side heater… power is supplied to both the bottom heater and the side heater” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examining purpose, broadest reasonable claim interpretation is applied. Clarification and/or correction are/is required. Claims 3-23 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 20060005761 A1, “Kulkarni”), and further in view of Ryu et al (US 20120279438 A1, “Ryu”) and Basak et al (US 20160108551 A1, “Basak”).
Regarding claim 1, Kulkarni (entire document) teaches a method of preparing a single crystal silicon ingot by the Czochralski method, the method comprising adding an initial charge of polycrystalline silicon to a crucible 19 contained within a growth chamber 15 comprising heaters being applied adjustable power (low power hot zone, LPHZ growth chamber) (figs 1 and 5, 0028, 0029, 0036, 0038, 0047 and 0048), wherein the crucible 19 comprises a bottom wall and a sidewall (figs 1 and 5),  the growth chamber 15 comprises a second/bottom heater 56 located next to the bottom wall of the crucible 19 (fig 5A, 0048), the chamber 15 made of insulation has a bottom portion (lower side insulation) located next to the bottom heater 56 and the insulation configured to insulate the bottom wall of the crucible and achieve desired temperature condition of the melt in the crucible (Kulkarni fig 1, 0036, 0049), a heater 21 surrounding the crucible 19 (side heater) (0036, 0038 and 0048), e.g., located next to the sidewall; supplying power to the side heater to thereby heat the crucible comprising the initial charge of polycrystalline silicon to cause a silicon melt to form in the crucible (0036), e.g., power only suppled to the side heater and power supplied to the bottom heater being 0, meeting the limitation the power supplied to the side heater is greater than the power supplied to the bottom heater; the silicon melt has a free melt level (figs 1 and 5); contacting a seed crystal 35 with the silicon melt contained within the crucible (0028  and 0038); withdrawing the seed crystal from the silicon melt in a direction perpendicular to the melt  level at an initial pull rate to thereby form a solid neck portion of the single crystal silicon ingot (fig 1, 0038); withdrawing a solid outwardly flaring seed-cone adjacent the neck portion of the single crystal silicon ingot from the silicon melt by modifying the initial pull rate to thereby achieve an outwardly flaring seed-cone pull rate (fig 1, 0038); and growing/withdrawing a solid main body of the single crystal silicon ingot adjacent the outwardly flaring seed-cone from the silicon melt by modifying the outwardly flaring seed-cone pull rate to thereby achieve a main body pull rate (fig 1, 0038), wherein withdrawing the solid main body of the single crystal silicon ingot includes rotating the seed crystal at a seed crystal rotation speed/rate (0037, 0038 and 0047), wherein the solid main body of the single crystal silicon ingot has a radial length (diameter/radius) and an axial length (0005, 0032 and 0038), and a melt-solid interface having a meniscus portion (surface tension arising) as the solid main body of the single crystal silicon ingot is withdrawn from the silicon melt results in a melt-solid interface located above the free melt  level (figs 2 and 3C, 0039 and 0041), and further wherein the meniscus comprising the silicon melt is between the melt-solid interface and the free melt  level (figs 2 and 3C, 0039 and 0041), wherein a cusp magnetic field is applied to the silicon melt during growth of the main body of the single crystal silicon ingot (0029, 0030, 0047 and 0049).
Kulkarni teaches a seed crystal above, but does not explicitly teaches the seed crystal being silicon seed crystal, a reflector and maintaining a relative height (HR) measured as a distance between the free melt level and a bottom of the reflector. However Ryu (entire document) teaches a Czochralski method of producing a single crystal silicon ingot, wherein a silicon seed crystal and a reflector are used for producing the ingot, and the reflector height can be in a fixed position above the melt (0019-0023), e.g., maintaining a relative height (HR) measured as a distance between the free melt level and a bottom of the reflector. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni per teachings of Ryu in order to provide controlled conditions for growing a silicon single crystal with reduced dislocation in the grown ingot (Ryu abstract). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art; regarding the apparatus limitation “reflector” in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Kulkarni/Ryu teaches the seed crystal rotation speed/rate and the HR as addressed above, and further teaches that the reflector height HR can be selected to control heat transfer/flux (Ryu 0020-0022, 0026, 0029), and the operating conditions comprising the rotation speed of the ingot (having the seed) is adjustable such that heat flux can be desirably established (Kulkarni 0047 and 0050), but does not explicitly teach that the seed crystal rotation rate and the HR are selected such that a heat flux in an axial direction between the melt-solid interface and the free melt level during growth of at least 40% of a total axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot. However, Basak (entire document) teaches a method for producing silicon ingots, wherein the seed rotation rate is selected as 12 rpm (0051), and a melt to reflector gap is 70 mm (0046), within the range of the seed rotation rate (between about 5 rpm and about 30 rpm) and gap/distance (about 60 mm to 120 mm, relative height HR) between the melt and the bottom of the reflector as disclosed in the instant specification (for example [0044] and [0051] of instant PGPUB US 2021/0269936 A9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu per teachings of Basak in order to provide suitable condition for controlling defect quality of the crystal (Basak 0044). Kulkarni/Ryu/Basak teaches the selected seed crystal rotation rate and HR as described in the instant specification as addressed above. Therefore “a heat flux in an axial direction between the melt-solid interface and the free melt level during growth of at least 40% of a total axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” are reasonably expected because a similar process/ method is expected to produce similar results/ effects. 
Regarding claims 5 and 6, Kulkarni/Ryu/Basak teaches that a diameter of the main ingot body is greater than about 300 mm (Ryu 0018), meeting the claim.
Regarding claims 7, 8 and 9, as addressed above, Kulkarni/Ryu/Basak teaches the selected seed crystal rotation rate and HR as described in the instant specification. Therefore “wherein the heat flux in the axial direction between the melt-solid interface and the free melt  level during growth of at least 60% of the axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2” over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” as recited in claim 7, “the heat flux in the axial direction between the melt-solid interface and the free melt  level during growth of at least 80% of the axial length of the solid maim body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 80% of the diameter of the solid main body of the single crystal silicon ingot” as recited in claim 8 and “the heat flux in the axial direction between the melt-solid interface and the free melt  level during growth of at least 90% of a total length of the solid maim body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” as recited in claim 9 are reasonably expected because a similar process/method is expected to produce similar results/effects. Also, if the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu/Basak as applied to claim 1 above, and further in view of Kanda et al (US 20030140843 A1, “Kanda”).
Regarding claims 3 and 4, Kulkarni/Ryu/Basak teaches the silicon ingot (apparently having a length), but does not explicitly teach that the total axial length of the solid main body of the single crystal silicon ingot is at feast about 1100 mm as recited in claim 3 or between about 1200 mm and about 1300mm as recited in claim 4. However Kanda (entire document) teaches a Czochralski method of producing a single crystal silicon ingot, wherein the produced silicon single crystal has a length of the cylindrical body of 1200mm (0041). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu/Basak per teachings of Kanda in order to produce silicon single crystals having dislocation cluster-free region with high productivity (Kanda 0001 and 0051).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu/Basak as applied to claim 1 above, and further in view of Milind Kulkarni et al (US 20070269361 A1, “Milind”).
Regarding claims 10, 11, 12, 13, 14 and 15, Kulkarni/Ryu/Basak teaches growing the solid main body of the single crystal silicon ingot, and the seed crystal rotation rate and the HR rate being controlled as addressed above, but does not explicitly teaches that a temperature gradient along a meniscus curve between the melt-solid interface and the free melt  level has an average value of at least about 0.16°C/mm or at least about 0.18 °C/mm. However Milind (entire document) teaches a method of producing a single crystal silicon ingot, wherein a meniscus comprising silicon melt is between the melt-solid interface and the free melt  level (fig 25, 0129), and a temperature gradient along a meniscus curve between the melt-solid interface and the free melt  level has an average value of about above (at least) 2 °C/mm during the crystal growth (figs 2A, 2B, 4, 22, 24, 35, 0090, 0092, 0114, 0115 and 0133). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu/Basak per teachings of Milind in order to provide a single crystal silicon ingot or wafer having controlled intrinsic point defects (Milind abstract and 0002).
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu/Basak as applied to claim 1 above, and further in view of Keiichi Takanashi (US 20090064923 A1, “Takanashi”).
Regarding claims 16, 17, 18, 19, 20 and 21, Kulkarni/Ryu/Basak teaches growing the solid main body of the single crystal silicon ingot and the seed crystal rotation rate and the HR rate being controlled as addressed above, but does not explicitly teaches that a temperature of the silicon melt in the meniscus is at least 1691K or 1692K as measured at the free melt  level. However Takanashi (entire document) teaches a method of producing a silicon single crystal, wherein a temperature of the silicon melt is controlled in order to control the meniscus for producing the single crystal having diameter with zero variation (abstract and 0019); e.g., the temperature of the melt/molten is result effective variable. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu/Basak as motivated by Takanashi, and obtained various temperatures of the molten including the instantly claimed “temperatures of the silicon melt in the meniscus is at least 1691K as measured at the free melt  level” as recited in claims 16, 18, 20, or “temperatures of the silicon melt in the meniscus is at least 1692K as measured at the free melt  , level” as recited in claims 17, 19 and 21 in order to grow a silicon single crystal having controlled diameter, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu/Basak as applied to claim 1 above, and further in view of Hong et al (US 20070022943 A1, “Hong”).
Regarding claim 22, Kulkarni/Ryu/Basak teaches the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from coils (Kulkarni 0049), but does not explicitly teaches an upper magnetic coil and a lower magnetic coil, wherein an upper magnetic field strength derived from the upper magnetic coil is greater than a lower magnetic field strength derived from the lower magnetic coil. However Hong (entire document) teaches a method of producing silicon single crystal, wherein the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from an upper magnetic coil and a lower magnetic coil (0012, 0035, 0105 and claim 10), wherein a ratio of upper/lower fields is increased to 4.09 (0103-0106), e.g., an upper magnetic field strength derived from the upper magnetic coil is greater than a lower magnetic field strength derived from the lower magnetic coil. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu/Basak per teachings of Hong in order to control a flower phenomenon generated on the growth of the single crystal and grow the crystals having high productivity and quality (abstract, 0010 and 0103-0107). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 23, Kulkarni/Ryu/Basak teaches the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from coils (Kulkarni 0049), but does not explicitly teaches an upper magnetic coil and a lower magnetic coil, wherein an upper magnetic field strength derived from the upper magnetic coil is greater than a lower magnetic field strength derived from the lower magnetic coil. However Hong (entire document) teaches a method of producing silicon single crystal, wherein that the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from an upper magnetic coil and a lower magnetic coil (0012, 0035, 0105 and claim 10), wherein a ratio of upper/lower fields is increased to 4.09 (0103-0106), reading on an upper magnetic field strength derived from the upper magnetic coil exceeds a lower magnetic field strength derived from the lower magnetic coil by at least 10%. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu/Basak per teachings of Hong in order to control a flower phenomenon generated on the growth of the single crystal and grow the crystals having high productivity and quality (abstract, 0010 and 0103-0107). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “neither of Kulkarni nor Ryu discloses or suggests selecting process conditions during ingot growth within an LPHZ configuration … to achieve a targeted heat flux in an axial direction between the melt-solid interface and the free melt elevation level during growth of the solid main body of the ingot … Kulkarni does not disclose with any specificity the suitable values to which the heat flux or the melt temperature are controlled to in order to achieve the desired result (i.e., the desired melt-solid interface shape for controlling agglomerated defects in the ingot)… Kulkarni discloses that the desired shape of the melt-solid interface is achieved by increasing the bottom heater temperature. Id., paragraph [0048]” have been considered, but not found persuasive. It is firstly noted that a “desired melt-solid interface shape” is not recited in the instant claims. It is well established that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Kulkarni (figs 2 and 3C) does teach a similar melt-solid shape to the melt-solid shape as shown in the instant figure 3. As applicant already noted, Kulkarni does teach various operational parameters that are controlled to control the shape of a melt-solid interface, including heat flux, magnetic field strength, rotation of the crucible, and rotation of the silicon crystal. As applicant pointed out, [0037] of the instant application represents “low power heat zone”, e.g., the power supplied to the bottom heater 40 is 0 kW, such that the hot zone configuration is a low power hot zone configuration. As discussed in the art rejection provided above, the primary reference to Kulkarni teaches supplying power to the side heater to thereby heat the crucible comprising the initial charge of polycrystalline silicon to cause a silicon melt to form in the crucible (0036), e.g., power only suppled to the side heater and no power supplied to the bottom heater, meeting the limitation of a low power hot zone (LPHZ) and the power supplied to the side heater is greater than the power supplied to the bottom heater. The newly recited reference to Basak also teaches that the power supplied to the side heater is greater than the power supplied to the bottom heater (0037). In response to the argument about the teachings of increasing the bottom heater temperature in Kulkarni, it is noted that the transitional term “comprising” is used in the instant claim. Therefore any additional features or elements can be included in Kulkarni. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03). Also, Kulkarni/Ryu teaches that the reflector height HR can be selected to control heat transfer/flux, and the operating conditions comprising the rotation speed of the ingot (having the seed) is adjustable such that heat flux can be desirably established (Ryu 0020-0022, 0026, 0029; Kulkarni 0047 and 0050), but does not explicitly teach that the seed crystal rotation rate and the HR are selected such that a heat flux in an axial direction between the melt-solid interface and the free melt level during growth of at least 40% of a total axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot. However, Basak (entire document) teaches a method for producing silicon ingots, wherein the seed rotation rate is selected as 12 rpm (0051), and a melt to reflector gap is 70 mm (0046), within the range of the seed rotation rate (between about 5 rpm and about 30 rpm) and gap/distance (about 60 mm to 120 mm, relative height HR) between the melt and the bottom of the reflector as disclosed in the instant specification (for example [0044] and [0051] of instant PGPUB US 2021/0269936 A9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu per teachings of Basak in order to provide suitable condition for controlling defect quality of the crystal (Basak 0044). Kulkarni/Ryu/Basak teaches the selected seed crystal rotation rate and HR as described in the instant specification, and also teaches a same silicon melt material. Therefore “a heat flux in an axial direction between the melt-solid interface and the free melt level during growth of at least 40% of a total axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” are reasonably expected because a similar process/ method is expected to produce similar results/ effects. It is well established that if the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II. 
Applicant’s arguments with respect to other references have been considered, but not found persuasive because the other references are cited for teaching other limitations not for teaching the argued ones.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ammon et al (US 20040192015 A1) teaches a method for producing a silicon single crystal, wherein an insulation 6 is positioned between a bottom portion of a crucible holding a melt and a bottom heater 8 (for example fig 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714